UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 000-14801 Mikros Systems Corporation (Exact name of registrant as specified in its charter) Delaware 14-1598200 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 707 Alexander Road, Building Two, Suite 208, Princeton, New Jersey 08540 (Address of Principal Executive Offices) (609) 987-1513 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of“large accelerated filer”, “accelerated filer” and “ smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer o Smallerreportingcompany x (Do not check if a smaller reportingcompany) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes xNo Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:There were 31,766,753 issued and outstanding shares of the issuer’s common stock, $.01 par value per share, on November 14, 2011. TABLE OF CONTENTS PAGE # PART I. FINANCIAL INFORMATION Item 1. Financial Statements CondensedBalance Sheet (unaudited) as ofSeptember 30, 2011 and December 31, 2010 1 Condensed Statements Of Operations for the Three and Nine Months EndedSeptember 30, 2011 and 2010 (unaudited) 3 Condensed Statements Of Cash Flows for the Nine Months EndedSeptember 30, 2011 and 2010 (unaudited) 4 Notes To The Unaudited Condensed Financial Statements 5 Item 2.
